Lumpkin, P. J.
The act of February 28, 1876 (Acts of 1876,' p: 105), now embraced in section 4849 of the Civil Code, rendered it compulsory upon the judge, in the trial of proceedings for equitable relief, upon the request of either party, made after the case had been called for trial and before the beginning of the introduction of evidence, to require of the jury “a special verdict of the facts only” in the case. But even before the passage of this act, the law declaring that, in *181equity cases, “special verdicts may be found by the jury,” now found in section 4850 of the Civil Code, had long been of force. See Lake v. Hardee, 57 Ga. 459, 466. The case now in hand was an equitable proceeding, and the judge, though no request to that effect was made, properly exercised his discretion in framing and submitting to the jury specific questions, and directing them to render a special verdict upon the issues of fact involved.
The evidence was decidedly conflicting, but was sufficient to warrant the findings returned by the jury in answer to the questions propounded to them. Save as to the matter of practice above dealt with, the case involves no question of law; and it would therefore be unprofitable to set forth here a statement of the facts. The decree was not in precise accord with the findings of the jury, but the error committed in rendering it has been corrected by an appropriate direction, and it is therefore unnecessary to reverse the judgment or order a new trial.

Judgment affirmed, with direction.


All the Justices concurring.